             Case 3-19-12735-cjf                            Doc 3     Filed 08/14/19 Entered 08/14/19 09:36:19                  Desc Main
                                                                      Document      Page 1 of 4
                                UNITED STATES BANKRUPTCY COURT, WESTERN DISTRICT OF WISCONSIN
                                                            www.wiwb.uscourts.gov
                                           CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                          Original Plan
                                          Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                                          Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

 DEBTOR:              Mark D Ward                                     JOINT DEBTOR: Amy J Ward                           CASE NO.:
 SS#:         xxx-xx-1626                                             SS#: xxx-xx-1142
I.           NOTICES
             To Debtors:               Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended
                                       plans and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk
                                       pursuant to Local Rules 3015-1, 3015-2, and 3015-3.
             To Creditors:             Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your
                                       claim may be reduced, modified or eliminated.
             To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must
                             check one box on each line listed below in this section to state whether the plan includes any of the
                             following:
 The valuation of a secured claim, set out in Section III, which may result in a     Included                Not included
 partial payment or no payment at all to the secured creditor
 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security           Included                 Not included
 interest, set out in Section III
 Nonstandard provisions, set out in Section VIII                                     Included                 Not included
          TO ALL PARTIES:
          Unless otherwise provided for in this plan, the Trustee shall disburse payments in the following order: administrative
          expenses including trustee and attorney fees, secured claims, priority claims, general unsecured claims.
II.          PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE
             A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including
                trustee's fees beginning 30 days from the filing/conversion date. Debtor(s) will make payments by employer wage order,
                unless otherwise specified herein. The payments must be made for the Applicable Commitment Period, either 36 or 60
                months, or for a shorter period that is sufficient to pay allowed nonpriority unsecured claims in full.

                 1. $ 1577 for 60 months;
             The total amount of estimated payments to the trustee: $94,620.00

             B. DEBTOR(S)' ATTORNEY'S FEE:                                      NONE          PRO BONO
 Total Fees: $4,000.00                                     Total Paid: $1,000.00                   Balance Due:   $3,000.00
 Payable                                                 /month (Months          to           )

III.         TREATMENT OF SECURED CLAIMS
             A. SECURED CLAIMS:                                      NONE
[Retain Liens pursuant to 11 U.S.C. §1325(a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 1       Creditor: Home Point Financial Corporation
         Address:Attn: Correspondence    Arrearage/Payoff on Petition Date                        $218,913 / 27,000.00
         Dept; 11511 Luna Road; Suite
         200; Farmers Branch, TX 75234
                                                          Regular Payment        $1756 /month (Months 1 to 60)
                                                          (Direct by debtor)
                                                          Arrears Payment (Cure)
 Account No.:                                     Account No:
                                                  xxxxxxxxx2452
 Other:         arrearages paid pro rata; debtor to maintain payments directly to the creditor

LF-31                                                                           Page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
             Case 3-19-12735-cjf                            Doc 3          Filed 08/14/19 Entered 08/14/19 09:36:19                       Desc Main
                                                                           Document      Page 2 of 4
                                                                                                                                         Debtor(s): Mark D Ward
                                                                                                                                       Amy J Ward Case number:
   Real Property                                               Check one below for Real Property:
            Principal Residence                                  Escrow is included in the regular payments
            Other Real Property                                  The debtor(s) will pay     taxes    insurance directly
 Address of Collateral: 416 Herman Street Arena, WI 53503 Iowa
 County
 tax assessed value of $191,700

    Personal Property/Vehicle
  Description of Collateral:




             B. VALUATION OF COLLATERAL:       NONE
                IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
                SECURING YOUR CLAIM IN THE AMOUNT INDICATED, A SEPARATE MOTION WILL ALSO BE SERVED
                UPON YOU PURSUANT TO BR 7004 AND LR 3015-1.
                    1.     REAL PROPERTY:                            NONE

                    2.     VEHICLE(S):                  NONE
 1.     Creditor: Prestige Financial Svc                              Value of Collateral: $9,350.00                                Payment
        Address: Attn: Bankruptcy; 351                                Amount of Creditor's Lien:                 Total paid in plan: $9,350.00
                         W Opportunity Way;                                                           $17,778.
                         Draper, UT 84020                                                             93
 Account No.:            xxx6226                                      Interest Rate:          4.50%
 VIN:                                                                                                            Adequate Protection Payment: $150.00
 Description of Collateral:                                                                                      Equal Monthly Payment: $180.00
      2015 Kia Sorrento 102,000 miles
 Check one below:
    Claim incurred 910 days or more
 pre-petition
    Claim incurred less than 910 days
 pre-petition
 2. Creditor: Regional Acceptance                                     Value of Collateral:                                         Payment
                         Co                                                                    $3,000.00
        Address:         Attn: Bankruptcy; Po                         Amount of Creditor's Lien:                 Total paid in plan:     $3,000.00
                         Box 1487; Wilson, NC                                                         $13,927.
                         27894                                                                        00
 Account No.:            xxxxxxx8301                                  Interest Rate:          4.50%
 VIN:                                                                                                            Adequate Protection Payment: $50.00
 Description of Collateral:                                                                                      Equal Monthly Payment: $60.00
      2011 Toyota Corolla 151,000 miles
 Check one below:
    Claim incurred 910 days or more
 pre-petition
    Claim incurred less than 910 days
 pre-petition
                    3.     PERSONAL PROPERTY:                             NONE

             C. LIEN AVOIDANCE                              NONE

             D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall ot
                receive a distribution from the Chapter 13 Trustee.
                          NONE
                          The debtor(s) elect to surrender to each secured creditor listed below the collateral that secures the creditor's claim.
                         The debtor(s) request that upon confirmation of this plan the automatic stay be terminated in rem as to the debtor(s)
                         and in rem and in personam as to any codebtor(s) as to these creditors.
                          Other:
Local Form 3015-1.1 12/01/2017                                                  Page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
               Case 3-19-12735-cjf                            Doc 3          Filed 08/14/19 Entered 08/14/19 09:36:19                       Desc Main
                                                                             Document      Page 3 of 4
                                                                                                                                        Debtor(s): Mark D Ward
                                                                                                                                      Amy J Ward Case number:
E. DIRECT PAYMENTS:
                          NONE
                          The debtor(s) elect to make current payments directly to each secured creditor listed below. Nothing herein is
                         intended to terminate or abrogate the debtor(s)' state law contract rights.
         Name of Creditor                                       Account No.                          Description of Collateral (Address, Vehicle, etc.)
   1.    Home Point Financial                                   xxxxxxxxx2452                        416 Herman Street Arena, WI 53503 Iowa County
         Corporation                                                                                 tax assessed value of $191,700
  IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. §1322(a)(4)]
               A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                                      NONE

               B. PRIORITY TAX CLAIMS:                                    NONE
   Total Due:   $0.00                                                  Total Payment    $0.00
   Payable    0.00 /month

   Total Due:   $0.00                                                  Total Payment    $0.00
   Payable    0.00 /month


               C. DOMESTIC SUPPORT OBLIGATION(S):                                          NONE      CURRENT AND PAID OUTSIDE
   1.      Name of Creditor: Gary Ward
           Payment Address: 6150 Century Ave #212; Middleton, WI 53562
           Total Due:
           Payable
           Regular Payment (if applicable) $72.00                                                        /month (paid directly by debtor)

               D. OTHER:                    NONE

  V.           TREATMENT OF UNSECURED NONPRIORITY CREDITORS
               A. Pay      pro rata                     /month
               Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B. If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                                   NONE

  VI.          EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay
               relief in this section shall not receive a distribution from the Chapter 13 Trustee.
                         NONE
  VII.         INCOME TAX RETURNS AND REFUNDS:                                         NONE
  VIII.        NON-STANDARD PLAN PROVISIONS:                                       NONE
                    Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
                   Local Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

               Payment Notices: Creditors listed as direct pay and lessors may continue to mail customary notices or coupons to
               the Debtor notwithstanding the automatic stay. Debtors shall be allowed to continue automatic withdrawals for direct
               pay creditors. Debtors shall be allowed to continue online access with direct pay creditors.
                    Mortgage Modification Mediation

                     PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

  I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.
   /s/ Mark D Ward                                      Debtor            August 14,            /s/ Amy J Ward                Joint Debtor     August 14, 2019
                                                                          2019
   Mark D Ward                                                            Date                  Amy J Ward                                     Date

  Local Form 3015-1.1 12/01/2017                                                  Page 3 of 4
  Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
             Case 3-19-12735-cjf                            Doc 3    Filed 08/14/19 Entered 08/14/19 09:36:19   Desc Main
                                                                     Document      Page 4 of 4
                                                                                                              Debtor(s): Mark D Ward
                                                                                                            Amy J Ward Case number:
 /s/ Zachary J. Kluck                                                                   August 14, 2019
 Zachary J. Kluck                                                                       Date
 Attorney with permission to sign on Debtor(s)' behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.




Local Form 3015-1.1 12/01/2017                                          Page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
